DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/025348 filed 6/12/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2016-154228 filed 8/5/2016, which papers have been placed of record in the file.  
Claims 1-19 are pending. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 6-8, 10,16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 2 270 080) in view of Masanori et al. (JP 2010/006890).
The machine translation provided in the IDS filed 12/27/2018 is used as evidence of the content in (JP 2010/006890). 
	Regarding claim 1: Endo is directed to a thermally conductive silicone rubber composite sheet including a laminated structure body comprised of an intermediate layer and an outer layer laminated on both surfaces of the intermediate layer, wherein
(A) the intermediate layer is an electrically insulating synthetic resin film layer having a thermal conductivity of not lower than 0.30 W/m.K and
(B) the outer layer is a silicone rubber layer formed by cured product of a composition containing (a) an organopolysiloxane and (b) a curing agent and (c) a heat conducting filler and (d) a silicone compound based adhesion promoter having at least one kind of group consisting of an epoxy, alkoxy, methyl, vinyl, and S-H group. See claim 1 of Endo. 
Endo doesn’t mention the tensile elastic modulus of the intermediate layer. 
	Masanori is directed to a polyamide film for use in electrical heat dissipating sheet having enhanced thermal conductivity (abstract Masanori). The sheet has a 
	Regarding claim 2: Masanori’s film is 2-10 µm. The intermediate film in Endo is 10-30 µm ([0014] Endo). The overall thickness of the composite is 150 µm in Example 4 ([0057] Endo). 
	Regarding claim 4: The intermediate layer of Masanoi is a polyamide. 
	Regarding claim 6: Suitable thermally conductive fillers include zinc oxide powder, aluminum oxide powder, magnesium oxide powder, aluminum hydroxide
powder, boron nitride powder, aluminum nitride powder, silicon carbide powder and diamond powder or a combination thereof. ([0017] Endo). 
	Regarding claim 7: Preferably, in the case where the curing agent of the component (b) is a hydrosilylation reaction curing agent, the silicon compound of the component (d) comprises a vinyl group, a group represented by the formula Si-H or
both thereof, and an epoxy group, an alkoxy group or both thereof ([0042] Endo). 
	Regarding claim 8: In the case where the curing agent of the component (b) is an organic peroxide compound curing agent, The silicon compound of the component (d) 
	Regarding claim 10: The intermediate layer of Masanoi is a polyamide.
	Regarding claims 16, 18: Suitable thermally conductive fillers include zinc oxide powder, aluminum oxide powder, magnesium oxide powder, aluminum hydroxide
powder, boron nitride powder, aluminum nitride powder, silicon carbide powder and diamond powder or a combination thereof. ([0017] Endo). 


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 2 270 080) in view of MIN et al. (US 2017/0233575).
	Regarding claim 1: Endo is directed to a thermally conductive silicone rubber composite sheet including a laminated structure body comprised of an intermediate layer and an outer layer laminated on both surfaces of the intermediate layer, wherein
(A) the intermediate layer is an electrically insulating synthetic resin film layer having a thermal conductivity of not lower than 0.30 W/m.K and
(B) the outer layer is a silicone rubber layer formed by cured product of a composition containing (a) an organopolysiloxane and (b) a curing agent and (c) a heat conducting filler and (d) a silicone compound based adhesion promoter having at least 
Endo doesn’t mention the tensile elastic modulus of the intermediate layer. 
	MIN is directed to a heat resistant polyimide with improved thermal dimensional stability. The film has a tensile elastic modulus of 7-10 GPa ([0020] MIN). One skilled in the art would have been motivated to have selected the polyimide film as the intermediate film of choice in Endo since it has improved thermal dimensional stability and is heat resistant, which are commonly used in a wide range of applications including electric and electronic parts ([0001]-[0002] MIN). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the polyimide film as the intermediate film of choice in Endo.
Regarding claim 2: Endo’s film is 2-10 µm ([0046] MIN). The intermediate film in Endo is 10-30 µm ([0014] Endo). The overall thickness of the composite is 150 µm in Example 4 ([0057] Endo).
Regarding claim 3: The film of MIN has a tensile strength of 250 to 350 MPa ([0042] MIN). 
Regarding claim 4: The resin of MIN is a polyimide. 
Regarding claim 5: Example 1 of MIN is a polycondensate of p-phenylenediamine and biphenyl tetracarboxylic dianhydride ([0048]-[0049] MIN) (equivalent to a polycondensate of biphenyltetracarboxylic acid dianhydride and a diamine). 
Regarding claim 6: Suitable thermally conductive fillers include zinc oxide powder, aluminum oxide powder, magnesium oxide powder, aluminum hydroxide
powder, boron nitride powder, aluminum nitride powder, silicon carbide powder and diamond powder or a combination thereof. ([0017] Endo). 
	Regarding claim 7: Preferably, in the case where the curing agent of the component (b) is a hydrosilylation reaction curing agent, the silicon compound of the component (d) comprises a vinyl group, a group represented by the formula Si-H or
both thereof, and an epoxy group, an alkoxy group or both thereof ([0042] Endo). 
	Regarding claim 8: In the case where the curing agent of the component (b) is an organic peroxide compound curing agent, The silicon compound of the component (d) comprises a methyl group, a vinyl group or both thereof, and an epoxy group, an alkoxy group or both thereof. ([0042] Endo).
	Regarding claim 9: The film of MIN has a tensile strength of 250 to 350 MPa ([0042] MIN).
	Regarding claims 10-12: The resin of MIN is a polyimide.
	Regarding claims 13-15: Example 1 of MIN is a polycondensate of p-phenylenediamine and biphenyl tetracarboxylic dianhydride ([0048]-[0049] MIN) (equivalent to a polycondensate of biphenyltetracarboxylic acid dianhydride and a diamine).
Regarding claims 16-19: Suitable thermally conductive fillers include zinc oxide powder, aluminum oxide powder, magnesium oxide powder, aluminum hydroxide
powder, boron nitride powder, aluminum nitride powder, silicon carbide powder and diamond powder or a combination thereof. ([0017] Endo). 
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768